PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,660,945
Issued: 26 May 2020
Application of Phillips et al.
Application No. 15/195,087
Filed: 28 Jun 2016
For: FLOWABLE HEMOSTATIC GEL COMPOSITION AND ITS METHODS OF USE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION FOR PATENT TERM ADJUSTMENT PURSUANT TO 37 CFR § 1.705(b)” filed July 1, 2020 requesting that the Office adjust the PTA from 439 days to 499 days. The Office has re-determined that the PTA appropriately remains at 439 days. 

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.	

RELEVANT PROCEDURAL HISTORY

On May 26, 2020, the instant application issued as Patent No. 10,660,945 with a patent term adjustment of 439 days. The Office determined a patent term adjustment of 439 days based upon 388 days of “A” delay, 116 days of “B” delay, 0 days of “C” delay, reduced by 65 days of Applicant delay. The instant application for patent term adjustment was timely filed disputing applicant delay pursuant to 37 CFR 1.704(c)(8).

Patentee agrees with the Office’s calculation of “A” delay, “B” delay, “C” delay and overlap. At issue is the period of “Applicant” delay calculated by the Office in the amount of 60 days. Patentee disputes the period of reduction of sixty (60) days for the filing of the Information Disclosure Statement on May 10, 2019 in response to the non-Final Office Action mailed March 1, 2019.


APPLICANT DELAY

The patentee and the applicant disagree as to the amount of applicant delay. The Office finds the amount of applicant delay to be sixty-five (65) days. 

The Office finds the following applicant delays:

1) 60 days under 37 CFR 1.704(c)(8); and
2) 5 days under 37 CFR 1.704(c)(8).

Specifically, Patentee argues, “In Supernus Pharmaceuticals. Inc, v. Andrei Iancu. the United States Court of Appeals for the Federal Circuit ruled that 35 U.S.C. § 154(b)(2)(C)(i) expressly requires that any reduction to Patent Term Adjustment (PTA) be equal to the period of time during which an applicant fails to engage in reasonable efforts, and expressly ties reduction of the PTA to the specific time period during which the applicant failed to engage in reasonable efforts.2 Thus, if there is no period of time during which the applicant could have engaged in reasonable efforts but failed to do so, then under the Supernus decision there can be no reduction to the PTA.

In Supernus, the Appellant filed an Information Disclosure Statement (IDS) 646 days after the filing of a Request for Continued Examination (RCE). Specifically, 546 days after the filing of the RCE, a counterpart European patent was subject to an Opposition. Supernus filed the IDS 100 days after the Opposition was filed in the European patent, citing references only made of record in the Opposition. The court ruled that there was no action Supernus could have taken to advance prosecution during the period of time before the filing of the Opposition in the European patent (i.e., the 546-day period between the filing of the RCE and the filing of the Opposition in the European patent). Accordingly, Supernus should not be subject to Applicant delay for those 546 days.

Similarly, in the instant application (“the ‘087 application”), Patent Owner timely filed a Response to Non-Final Office Action on March 11, 2019. Thereafter, Patent Owner filed an IDS on May 10, 2019 (“the IDS”). All items cited in the IDS were cited in a Non-Final Office Action issued on May 10, 2019, in related and co-pending U.S. Patent Application No. 14/820,936 (“the ‘936 application), submitted herewith as Exhibit A.

The Office indicates on the Patent Term Adjustment tab on the PAIR system that the ‘087 application has been issued 60 days of Applicant delay for the IDS filed on May 10, 2019. Patent Owner respectfully disagrees with this calculation. Specifically, as was the case in Supernus. in the present application there was no action Patent Owner could have taken to advance prosecution during the period of time between the filing of the Response to Non-Final Office Action on March 1, 2019, and the issuance of the Non-Final Office Action in the ‘936 application on May 10, 2019. Thus, under 35 U.S.C. § 154(b)(2)(C)(i), the period of adjustment for Applicant delay between the Response filed on March 1, 2019, and the additional paper filed on May 10, 2019 should be 0 days (i.e., the time period between the issuance of the Non-Final Office Action in the ‘936 application on May 10, 2019, and the filing of the IDS on May 10, 2019), and not 60 days as calculated by the Office.”
	
REQUEST FOR INFORMATION

It is noted a statement pursuant to 37 C.F.R. § l.704(d)(l) was not filed concurrently with the IDS filed on May 10, 2019.

37 CFR 1.704(d)(1) sets forth, in toto:

(d)(1) A paper containing only an information disclosure statement in compliance with §§1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with §1.114 with no submission other than an information disclosure statement in compliance with §§1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in §1.56(c) more than thirty days prior to the filing of the information disclosure statement; or

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in §1.56(c) more than thirty days prior to the filing of the information disclosure statement.

On the present record, no portion of the applicant delay of the 60 days will be removed.  

The Office is seeking the following:

It appears that petitioner wants to obtain the benefit of a 1.704(d) statement.  In order to receive such benefit, the statement under 1.704(d) must be made (the Office will not waive the requirement to make the statement).   A petition under 1.183 (along with the petition fee) must be filed and granted to waive the requirement of 1.704(d) that the statement accompany the IDS.  

CONCLUSION

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is not extendable under 37 CFR 1.136(a).  If Patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny Patentee’s petition with respect to the issues for which the information was requested.

1, hand-delivery2, or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3212.5  

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET











    
        
            
        
            
        
            
        
            
    

    
        1Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3(571) 273-8300: please note this is a central facsimile number.
        4https://sportal.uspto.gov/authenticate/authenticateuserlocalepf.html 
        5Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).